Exhibit 10.71


EMPLOYMENT AGREEMENT

Between

Pope Resources, A Delaware Limited Partnership
and
Thomas M. Ringo

        The purpose of this Agreement is to confirm the terms of the employment
relationship between Pope Resources, A Delaware Limited Partnership (hereinafter
referred to as “the Company”), and Thomas M. Ringo (hereinafter referred to as
the “Executive”).

        1. Term of Agreement. Company and Executive agree that the Executive
will be employed by the Company for a term of three (3) years beginning January
1, 2003 (the “Effective Date”), unless employment is sooner terminated as
provided herein.

        2. Position and Duties. Company and Executive agree that Executive will
be employed as Vice President and Chief Financial Officer of Employer, and shall
report to the Chief Executive Officer. Executive’s responsibilities and duties
shall include management and control of the Company’s financial affairs,
records, and accounting and shall further include such other managerial
responsibilities and executive duties as may be assigned to him from time to
time by the Chief Executive Officer and/or the Board of Directors of the
Company. It is understood that from time to time Executive may be assigned other
duties in addition to those described above that are generally consistent with
those of a Vice President and Chief Financial Officer, and that Executive’s
responsibilities may be modified or expanded at any time by the Company in order
to accommodate its needs.


                2.1 Executive agrees to devote his full-time efforts to his
duties with the Company and further agrees that he will not, directly or
indirectly, engage or participate in any activities while employed with the
Company that would conflict with the best interests of the Company.


                2.2 All policies published by the Company or delivered to the
Executive prior to or following this Agreement regarding employment policies,
required behavior by employees and other similar matters (collectively referred
to as “Company Policies”) are incorporated within this Agreement as though fully
set forth in this Agreement. The Executive agrees to be bound by and adhere to
all such Company Policies as presently exist or as may be hereafter issued or
modified by the Company. Without limiting the foregoing, the Executive agrees to
conduct business on behalf of the Company in a manner consistent with proper and
ethical business practices and consistent with the best interests of the
Company. To the extent any Company Policies are inconsistent with or contrary to
the provisions of this Agreement, this Agreement shall prevail.


        3. Compensation. For all services rendered by Executive under this
Agreement, Company shall pay Executive a gross salary of One Hundred Fifty
Thousand Dollars ($150,000.00) per annum. Executive shall be paid this salary on
the same basis applicable to executive employees generally, minus all lawful and
agreed upon payroll deductions. Executive’s compensation shall be reviewed
annually by Human Resources Committee of the Board of Directors in accordance
with normal Company salary review procedures, but may not be decreased during
the term of this Agreement.

--------------------------------------------------------------------------------


        4. Business Expenses. Company agrees to reimburse Executive for all
reasonable business expenses incurred by Executive while on Company business,
subject to the Company’s normal business expense policies. Executive shall
maintain such records as will be necessary to enable the Company to properly
deduct such items as business expenses when computing the Company’s federal
income tax.

        5. Bonuses: Executive will also be eligible for consideration for a
bonus in accordance with the Company’s normal bonus program, as it may be
implemented or amended from time to time. Under the Company’s bonus program,
Executive shall be eligible for an annual target bonus equal to 35% of
Executive’s base salary during the prior year. Actual bonus paid in the
subsequent year will be based on a combination of Company and Executive’s
performance during the year, as determined by the Board of Directors in its
discretion. Executive will also be eligible for participation in the Company’s
Investor Portfolio Management Business Incentive Plan (“IPMB Plan”). Such
participation shall be in accordance with, and subject to, the terms and
conditions of the IPMB Plan as it currently exists and as it may be amended from
time to time.

        6. Fringe Benefits. Company and Executive agree that during the term of
this Agreement, Executive will be eligible to participate in the Company’s
employee benefit plans of general application, including without limitation,
those plans covering medical, disability and life insurance in accordance with
the rules established for individual participation in any such plan and under
applicable law.

        7. Vacation. Executive shall be entitled to his current earned paid
vacation accrual of four (4) week’s paid vacation per calendar year, which will
be adjusted based on Executive’s tenure with the Company, in accordance with the
Company’s vacation policy as such policy now exists and as it may be amended
from time to time. Vacation shall be scheduled by Executive at a time mutually
convenient to both the Company and Executive.


                7.1 Accrued and Unused Vacation at Termination. Upon the
termination of this Agreement, Executive shall be paid for all previously
accrued and unused vacation time.


        8. Restrictive Covenants.


                8.1 Executive’s Acknowledgement. Executive agrees and
acknowledges that in order to assure the Company that it will retain its value
and that of the Business (as defined below) as a going concern, it is necessary
that Executive undertake not to utilize his special knowledge of the Business
and his relationships with customers and suppliers to compete with the Company.
Executive further acknowledges that: (a) the Company is and will be engaged in
the Business; (b) Executive will occupy a position of trust and confidence with
the Company, and during Executive’s employment with the Company, Executive has
and will continue to become familiar with the Company’s trade secrets and with
other proprietary and confidential information concerning the Company and the
Business; (c) the agreements and covenants contained in this Article 8 are
essential to protect the Company and the goodwill of the Business; and
(e) Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement. As used herein, “Business” means the ownership
and/or management of timberlands, consulting regarding the management of
timberlands, and activity meeting the definition of the “Investor Portfolio
Management Business” as set forth in the Company’s governing documents. For the
purposes of this Article 8, “the Company” shall include its subsidiaries,
affiliates and assignees and any successors in interest of its subsidiaries
and/or affiliates.


2

--------------------------------------------------------------------------------


                8.2 Non-Compete. Executive hereby agrees that for a period
commencing on the date hereof and ending three (3) years later, regardless of
whether Executive is employed by the Company or not (the “Restricted Period”),
he shall not, directly or indirectly, as employee, agent, consultant, member,
stockholder, director, partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or entity), or otherwise
assist any person or entity (other than the Company) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that
directly or indirectly engages or proposes to engage in the Business anywhere in
North America (the “Territory”); provided, however, that nothing contained
herein shall be construed to prevent Executive from investing in the stock of
any competing corporation listed on a national securities exchange or traded in
the over-the-counter market, but only if Executive is not involved in the
business of said corporation and if Executive and his associates (as such term
is defined in Regulation 14(A) promulgated under the Securities Exchange Act of
1934, as in effect on the date hereof), collectively, do not own more than an
aggregate of five (5%) percent of the stock of such corporation.


                8.3 Interference with Relationships. During the Restricted
Period, Executive shall not, directly or indirectly, as employee, agent,
consultant, stockholder, member, director, co-partner or in any other individual
or representative capacity render assistance to any other person or entity who
attempts to: (i) employ or engage, recruit or solicit for employment or
engagement, any person who is or becomes employed or engaged by the Company
during the Restricted Period, or otherwise seek to influence or alter any such
person’s relationship with the Company, or (ii) solicit or encourage any present
or future customer of the Company, to terminate or otherwise alter his, her or
its relationship with the Company


                8.4 Confidential Information. It is understood and agreed that
as a result of Executive’s employment with Employer, Executive has acquired and
will continue to acquire and make use of confidential information about the
Company and its Business, and the Company’s suppliers and customers, such
information constituting trade secrets. During the course of his employment with
Company and thereafter, Executive shall keep secret and retain in strictest
confidence, and shall not, without the prior written consent of the Employer,
furnish, make available or disclose to any third party (except in furtherance of
the Company’s business activities and for the sole benefit of the Employer) or
use for the benefit of himself or any third party, any Confidential Information.
As used in this Agreement, “Confidential Information” shall mean any information
relating to the business or affairs of the Company or its business, including
but not limited to information relating to financial statements, customer
identities, potential customers, employees, suppliers, servicing methods,
equipment, programs, strategies and information, analyses, profit margins, or
other proprietary information used by the Company in connection with its
business; provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes known outside the Company
by persons who are not associated with the Company and do not have an obligation
of confidentiality to the Company with respect to such information through no
wrongful act on the part of Executive. Executive acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company. Executive further agrees that on termination of this Agreement, or
at any time on request by the Employer, he shall deliver possession to the
Company of all Confidential Information and all documents, writings, and other
things of every kind and description prepared or acquired in connection with
Company business or at Company expense or in the course of Employee’s employment
or that contain Company proprietary information including all copies of the
same.


3

--------------------------------------------------------------------------------


                8.5 If any arbitrator pursuant to Section 11.8 of this
Agreement, or any court of competent jurisdiction, shall at any time deem the
term of this Agreement or any particular Restrictive Covenant (as defined) too
lengthy or the Territory too extensive, the other provisions of this Article 8
shall nevertheless stand, the Restrictive Period herein shall be deemed to be
the longest period permissible by law under the circumstances, and the Territory
herein shall be deemed to comprise the largest territory permissible by law
under the circumstances. The court in each case shall reduce the time period
and/or Territory to permissible duration or size.


        9. Termination. This Agreement shall be terminated upon the occurrence
of any one of the following events:


          9.1  Death of Executive.


                9.2  If Executive shall have been incapacitated from illness,
accident or other disability and unable to perform his normal duties hereunder
for a cumulative period of three (3) months, upon Company or Executive giving
the other party not less than thirty (30) days’ written notice.


                9.3  Expiration of this Agreement or any renewal or extension
thereof.


                9.4  Immediately by a majority vote of the Human Resources
Committee of the Board of Directors for cause, as a result of the occurrence of
one or more of the following:


                        (a) Executive’s willful and continued failure
substantially to perform his duties under this Agreement (other than as a result
of total or partial incapacity due to physical or mental illness), including
Executive’s refusal to comply in any material respect with the legal directives
of the Company’s Chief Executive Officer and/or Board of Directors so long as
such directives are not inconsistent with the Executive’s position and duties,
and such refusal to comply is not remedied within 20 working days after written
notice, which written notice shall state that failure to remedy such conduct may
result in Termination for Cause; or


4

--------------------------------------------------------------------------------


                       (b) Dishonest or fraudulent conduct, a deliberate attempt
to do an injury to the Company, or conduct that materially discredits the
Company, including conviction of or plea of nolo contendere to a felony or any
crime involving dishonesty or fraud.


                 9.5 By the Company without cause upon notice to the Executive,
which determination may be made by the Company at any time at the Company’s sole
discretion, for any or no reason.


                In such event of termination without cause pursuant to this
Section 9.5, Executive shall be entitled to receive his base salary for the
balance of the term of the Agreement, payable in accordance with then-applicable
normal Company payroll procedures, plus a pro rata share of his bonus for the
calendar year in which termination occurs, with such bonus to be calculated on
the target bonus amount and based on the number of days of such calendar year
that Executive was employed prior to his termination. In addition, Executive
shall be entitled to continued paid health insurance benefits for the lesser of
the remaining term of this Agreement or the period during which Executive has
rights under COBRA to obtain such insurance through the Company. Executive shall
not be entitled to receive any additional bonuses or any other benefits under
this Agreement for the balance of such term.


        10. Effect of Termination. Upon termination of Executive’s employment
with Employer, Company agrees to pay Executive all salary which is due and owing
to Executive as of the date of termination, less legal deductions or offsets
Executive may owe to Company for such items as salary advances or loans. Except
as otherwise provided pursuant to Section 9.5 with respect to a termination
without cause, Executive shall not be entitled to any other or additional
compensation upon termination. Executive agrees that his signature on this
Agreement constitutes his authorization for all such deductions. Executive
agrees to return to Company all of Employer’s property of any kind which may be
in Executive’s possession. In the event of termination of this Agreement, the
terms and provisions of this Agreement shall also terminate, with the exception
of the restrictive covenants contained in Section 8 and any other provisions
that expressly address post-termination issues. Such provisions shall continue
in full force and effect according to their terms.

        11. Construction of Agreement.


                11.1  Essential Terms and Modification of Agreement. It is
understood and agreed that the terms and conditions described in this Agreement
constitute the essential terms and conditions of the employment arrangement
between the Company and Executive, all of which have been voluntarily agreed
upon. The Company and Executive agree that there are no other essential terms or
conditions of the employment relationship that are not described within this
Agreement, and that any change in the essential terms and conditions of this
Agreement will not be effective until it is written down in a supplemental
agreement which shall be signed by both the Chief Executive Officer, pursuant to
authorization of the Board of Directors, and the Executive.


                11.2  Severability. If any term, covenant, condition or
provision of this Agreement or the application thereof to any person or
circumstance shall, at any time, or to any extent, be determined invalid or
unenforceable, the remaining provisions hereof shall not be affected thereby and
shall be deemed valid and fully enforceable to the extent permitted by law.


5

--------------------------------------------------------------------------------


                11.3  Notices. Any notice hereunder shall be sufficient if in
writing and delivered to the party or sent by certified mail, return receipt
requested and addressed as follows:


  a. If to the Company: David L. Nunes
Chief Executive Officer
Pope Resources
19245 Tenth Avenue NE
Poulsbo, WA 98370


  With a copy to: Greg F. Adams
Davis Wright Tremaine
2600 Century Square
1501 Fourth Avenue
Seattle, WA 98101-1688


  b. If to Executive: Thomas M. Ringo


Either party may change the address herein specified by giving to the other,
written notice of such change as provided in this Section 11.3.


                11.4  Governing Law. This Agreement is made and shall be
construed and performed under the laws of the State of Washington.


                11.5  Waiver of Agreement. The waiver by the Company of a breach
of any provision of this Agreement by Executive shall not operate or be
construed as a waiver by the Company of any subsequent breach by Executive.


                11.6  Captions. The captions and headings of the sections and
subsections of this Agreement are for convenience and reference only and are not
to be used to interpret or define the provisions hereof.


                11.7  Assignment and Successors. The rights and obligations of
Company under this Agreement shall inure to the benefit of and be binding upon
the successors and assigns of Employer. The rights and obligations of Executive
hereunder are nonassignable. Company may assign its rights and obligations to
any entity in which Company or a company affiliated with Company has a majority
ownership interest.


                11.8 Arbitration. Any dispute or claim arising out of or in
connection with this Agreement will be finally settled by binding arbitration in
Seattle, Washington in accordance with the rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules. The
arbitrator shall apply Washington law, without reference to rules of conflicts
of law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Each party shall bear their own legal fees in
connection with any such arbitration. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this section,
without breach of this arbitration provision. The parties, their
representatives, other participants and the mediator or arbitrator shall hold
the existence, content and result of any arbitration in confidence. This Section
11.8 shall not be construed to prohibit either party from seeking injunctive
relief for actual or threatened violations of Section 8 of this Agreement.


6

--------------------------------------------------------------------------------


        Executed this 10th day of December, 2003, retroactively effective as of
the Effective Date of January 1, 2003.


THOMAS M. RINGO


——————————————
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP


——————————————
By    David L. Nunes
Its    Chief Executive Officer


7

--------------------------------------------------------------------------------